Case 5:17-cv-05257-PKH Document 53 Filed 11/20/18 Page 1 of 7 Page|D #: 419

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

SHAY FERGUSON and ]OSHUA COLEMAN,
individually and on behalf of all others

similarly situated PLAINTIFFS
v. CASE NO. 5:1'7-CV-525'7
ARKANSAS SUPPORT NETWORK, INC. DEFENDANT

 

]OINT MOTION TO APPROVE FLSA SETTLEMENT
AND INCORPORATED BRIEF IN SUPPORT

 

1. The parties ask that the Court approve their settlement, enter a stipulated
judgment, and dismiss the matter with prejudice.

2. Under the Fair Labor Standards Act, parties typically seek Court approval
ot FLSA settlements There is a circuit split regarding Whether FLSA claims may be settled
or waived without court approval. Compare Cheeks n Freeport Pancake House, inc., 796 F.?)d
199 (Zd Cir. 2015) (requiring court review of FLSA settlements), with Ma'rtz`n U. Sprz`ng Break
'83 Prods., LLC, 688 F.3d 247 (5th Cir. 2012) (holding that private, nonjudicially reviewed
settlement of FLSA claims between an employer and labor union on behalf of a class of
workers Was valid and enforceable because the parties had a bona fide dispute). When a
district court reviews a settlement, it must determine that the litigation involves a bona
fide dispute and that the proposed settlement is fair and equitable to all parties. Okada U.
Eagle’s HVA C, LLC, No. 2:16-CV-02245, 2017 U.S. Dist. LEXIS 205376, at*?) (W.D. Arl<. Dec.

14, 2017). Regardless, there is a presumption in favor of allowing parties to settle their

Page 1 of 7

Case 5:17-cv-05257-PKH Document 53 Filed 11/20/18 Page 2 of 7 Page|D #: 420

own disputes, particularly when the range of possible outcomes differs substantially
King zl. Raineri Constr., LLC, No. 4:14-€\/-1828 (CE]), 2015 U.S. Dist. LEXIS 17215, at *9
(E.D. Mo. Feb. 12, 2015).

3. The settlement is fair and equitable A copy of the parties’ confidential
agreement is presented to the Court for in camera review.

4. The Court already determined that the litigation involves a bona fide
dispute as to Whether Arl<ansas Support Networl< acted Willfully, such that the statute of
limitations is extended to three years, and Whether it had a good faith and reasonable
belief that its actions complied with the FLSA, such that liquidated damages are
appropriate (Doc. 48). The resolution of those two issues drastically effects the ultimate
outcome in this case If Arl<ansas Support Networl< were to prevail on either issue (either
at trial or on appeal), most plaintiffs and opt-in plaintiffs would receive a judgment in an
amount far less than the settlement amount and may even receive nothing

5. The amounts to be paid to Plaintiffs and opt-in plaintiffs were calculated
based on the records of the hours worked maintained by Arl<ansas Support Networl<.
Arl<ansas Support Networl< was given credit for overtime previously paid and for the
amounts paid (or to be paid) under Arkansas Support Networl<'s agreement with the
Department of Labor. lf the calculation resulted in a payment of less than the back wages
calculated by the Department of Labor, the plaintiff or opt-in plaintiff is receiving an
amount equal to that calculated by the Department of Labor. Thus, the settlement amount
is equal to or greater than the amount each plaintiff or opt-in plaintiff would receive if

the case went to trial, even if they were successful on every remaining issue in the case
Page 2 of 7

Case 5:17-cv-O5257-PKH Document 53 Filed 11/20/18 Page 3 of 7 Page|D #: 421

6. The settlement is also fair and reasonable because Arkansas Support
Network likely does not have the finances to pay any judgment that might be entered in
this case lf plaintiffs and opt-in plaintiffs litigate the case to its conclusion, plaintiffs
would have difficulty collecting any judgment they obtained ln addition to payments
being made pursuant to Arkansas Support Network's agreement with the United States
Department of l_.abor, Arkansas Support l\letwork is also making structured payments to
the lnternal Revenue Service. Both liabilities would take priority over any judgment
obtained in this case

7. Because of Arkansas Support l\letwork’s precarious financial position, the
parties have agreed for the settlement amount to be made in 48 equal installments1 Any
plaintiff or opt-in plaintiff owed more than $1,000.00 will receive their settlement amount
in six separate payments made according to the schedule contained in the parties'
settlement agreement Any plaintiff or opt-in plaintiff owed less than $1,000.00 will
receive just one settlement payment at the time set forth in the schedule attached to the
parties’ settlement agreement The payments are spaced out so that each plaintiff and
opt-in plaintiff receiving payments in installments receives a payment at roughly the
same frequency l\/laking the payments in this manner is fair and reasonable because it
reduces administrative costs and avoids sending opt-in plaintiffs payments that Would
be less than 810.00. The method is similar to that used by the Department of Labor in

scheduling back wage payments to Arkansas Support Network's employees (a group

 

1 The final payment is $0.15 more than the other 47 because the settlement amount was
not divisible by 48.
Page 3 of 7

Case 5:17-cv-O5257-PKH Document 53 Filed 11/20/18 Page 4 of 7 Page|D #: 422

that includes plaintiffs and opt-in plaintiffs).

8. The agreement also provides for the payment of attorneys' fees, costs, and
expenses ]ust as with the amounts to be paid to plaintiffs and opt-in plaintiffs the
attorneys' fees, costs, and expenses will be paid out in installments Plaintiffs’ counsel
will receive a payment during each month. The amount varies somewhat from month to
month because the amount to be paid to plaintiffs and opt-in plaintiffs in any given
month is not equal, and the attorneys’ fee amount was used to balance the total to be
distributed in a given month. The variation, however, does not result in Plaintiffs' counsel
accruing payments for fees, costs, and expenses at a faster rate than plaintiffs and opt-in
payments lnstead, the method frequently results in a smaller payment to plaintiffs'
counsel than would result if the fee, cost, and expense amount were divided equally
among the 48 payments

9. The total amount of attorneys' fees, costs, and expenses are fair and
reasonable Plaintiffs and opt-in plaintiffs achieved complete success in the case and Will
receive an amount that is equal to or exceeds what they could recover at trial. Further,
the case required a great deal of work. Plaintiffs' counsel spent over 570 hours preparing
pleadings analyzing documents, deposing witnesses, filing motions sending notice, and
communicating with plaintiffs and putative class members Further, the attorneys' fees,
costs, and expenses are just 34% of the total settlement amount which is in line with the
ratio awarded in similar cases Mabry zl. Hildebrmidt, l\lo. 14-5525, 2015 WL 5025810 (E.D.
Pa. August 24, 2015),' Lyons zr. Gerimrd’s lnc., No. 14-06693, 2015 WL 4378514 (E.D. Pa. ]uly

16, 2015); Rouse n Comcast Corp., No. 14-1115, 2015 lNL 1725721 (E.D. Pa. April 15, 2015).
Page 4 of 7

Case 5:17-cv-O5257-PKH Document 53 Filed 11/20/18 Page 5 of 7 Page|D #: 423

The amount is reasonable in light of the contingency risk. Plaintiffs’ counsel took this case
knowing that they would not receive anything unless the case was successful and
resulted in a recovery to plaintiffs and opt-in plaintiffs

10. Further, Plaintiffs’ counsel will not receive the total attorneys’ fees, costs
and expenses up front and will instead receive the amount over a 4-year period. Nor Will
Plaintiffs' counsel’s work end after the settlement is approved Plaintiffs' counsel will
administer the settlement payments which will take both time and some out-of-pocket
expenses for postage and printing.

11. The settlement agreement represents a fair and equitable resolution of the
matter. Plaintiffs and opt-in plaintiffs will receive an amount equal or greater than what
they would recover at trial, and it avoids the risk that they will not be successful on the
remaining issues in the case. Structuring the payments over time allows Plaintiffs and opt
in plaintiffs a better opportunity to collect the amounts they are owed The attorneys'
fees costs and expenses are being paid separately and will not reduce plaintiffs' or opt-
in plaintiffs’ recovery. The settlement is fair and reasonable and it should be approved

Wherefore, the parties respectfully request that the Court approve their

settlement, enter a stipulated judgment, and dismiss the matter with prejudice

Page 5 of 7

Case 5:17-cv-O5257-PKH Document 53 Filed 11/20/18 Page 6 of 7 Page|D #: 424

Respectfully submitted
this 20th day of l\lovember 2018,

 

 

By: /s/ Timotln/A. Stendrimn By: /s/ Shmmon L. that
]ohn T. Holleman - AR Bar #91056 Shannon L. Fant, AR Bar #97139
jholleman@johnholleman.net sfant@bassettlawfirm.com
Timothy A. Steadman - AR Bar #2009113
tim@johnholleman.net BASSE'I`T LAW FIRM LLP
]erry D. Garner - AR Bar #2014134 221 North College Avenue
jerry@johnholleman.net P.O. Box 3618

Fayetteville, Arkansas 72702

HOLLEMAN & ASSOCIATES, P.A. Tel. 479.521.9996
1008 West Second Street Fax 479.521.9600
Little Rock, Arkansas 72201
Tel. 501.975.504~0 Attorneyfor Dejémimit

Fax 501.975.5041

A ttomeys for Plain tijfs

Page 6 of '7

Case 5:17-cv-O5257-PKH Document 53 Filed 11/20/18 Page 7 of 7 Page|D #: 425

CERTIFICATE OF SERVICE

l certify that on November 20, 2018, the foregoing was filed electronically via the
Court's Cl\/l/ECF system, which will send notice to:

Shannon L. Fant
sfant@bassettlawfirm.com
BASSETT LAW FIRM LLP
221 North College Avenue
P.O. Box 3618

Fayetteville, Arkansas 72702
Tel. 479.521.9996

Fax 479.521.9600

By: /s/ Timot)‘n/ A. Steadnmn
Timothy A. Steadman

Page 7 of 7

